Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 12-17, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pat. No. 5,895,940, hereinafter refer to Kim) in view of Chen et al. (U.S. 2017/0317027 A1, hereinafter refer to Chen).
Regarding Claim 1: Kim discloses an integrated circuit (see Kim, Figs.2-3 as shown below and col.1, lines 4-9) comprising: 

    PNG
    media_image1.png
    860
    724
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    684
    1004
    media_image2.png
    Greyscale

two parallel active zones (34/36/54/56) extending in a second direction (Y) that includes a p-type active zone (34/36) located in an n-type well (30) and an n-type active zone (54/56) located in a p-type well (50), wherein each of the p-type active zone (34/36) and the n-type active zone (54/56) includes a channel region between a source or a drain (D/S) aligned along the first direction (X), and wherein the p-type active zone (34/36) having channel regions is separated from the n-type active zone (54/56) having channel regions along a second direction (Y) that is different from the first direction (X) (see Kim, Figs.2-3 as shown above);
an n-type pick-up region (32) located in the n-type well (30) (see Kim, Figs.2-3 as shown above); 
a p-type pick-up region (52) located in the p-type well (50) (see Kim, Figs.2-3 as shown above); 
wherein the n-type pick-up region (32) and the p-type pick-up region (52) are separated from each other along the second direction (Y) (see Kim, Figs.2-3 as shown above); 
a first power rail (VDD) conductively connected with the n- type pick-up region (32), and wherein the p-type active zone (34/36) is between the first power rail (VDD) and the n- type active zone (54/56) and separates the first power rail (VDD) from the n-type active zone (54/56) (see Kim, Figs.2-3 as shown above); 
a first conductive segment (note: a middle portion of wiring between VDD terminal and n-type pick-up region 32 considers as a first conductive segment) extending in the second direction (Y) and in conductive contact (note: wire is a conductive material) with the n-type pick-up region (32) (see Kim, Figs.2-3 as shown above); 
a second power rail (VSS) conductively connected with the p-type pick-up region (52), and wherein the n-type active zone (54/56) is between the second power rail (VSS) from the p-type active zone (34/36) and separates the second power rail (VSS) from the p-type active zone (52) (see Kim, Figs.2-3 as shown above); 
a second conductive segment (note: a middle portion of wiring between Vss terminal and p-type pick-up region 52 considers as a second conductive segment) extending in the second direction and in conductive contact (note: wire is a conductive material) with the p-type pick-up region (52) (see Kim, Figs.2-3 as shown above).P20181178US00 
Kim is silent upon explicitly disclosing wherein two parallel active zones extending in a first direction,
a first power rail extending in the first direction,
a first via connection connected between the first power rail and the first conductive segment; 
a second power rail extending in the first direction,
a second via connection connected between the second power rail and the second conductive segment.
Before effective filing date of the claimed invention the disclosed structure were known in order to improve performance and reduce electromigration by coupling a middle-end-of-the-line (MEOL) layer to a power rail.
For support see Chen, which teaches wherein two parallel active zones (104) extending in a first direction (see Chen, Figs.4B-4C, 7A, and 8 as shown below and ¶ [0079]),
a first power rail (116) extending in the first direction (see Chen, Figs. 4B-4C, 7A, and 8 as shown below and ¶ [0079]),
a first via connection (112) connected between the first power rail (116) and the first conductive segment (114) (see Chen, Figs. 4B-4C, 7A, and 8 as shown below and ¶ [0079]); 
a second power rail (116) extending in the first direction (see Chen, Figs. 4B-4C, 7A, and 8 as shown below and ¶ [0079]),
a second via connection (112) connected between the second power rail (116) and the second conductive segment (114) (see Chen, Figs. 4B-4C, 7A, and 8 as shown below and ¶ [0079]).

    PNG
    media_image3.png
    388
    647
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    377
    631
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    443
    531
    media_image5.png
    Greyscale

Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kim and Chen to enable two parallel active zones to extending in a first direction,
the first power rail (116) to extende in the first direction,
the first via connection (112) to be connected between the first power rail (116) and the first conductive segment (114); 
the second power rail (116) to extend in the first direction, and
the second via connection (112) to be connected between the second power rail (116) and the second conductive segment (114) as taught by Chen in order to improve performance and reduce electromigration by coupling a middle-end-of-the-line (MEOL) layer to a power rail step of Kim to be performed according to the teachings of Chen because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed arrangements/layout of the active zones and power rails step of Kim and art recognized suitability for improving performance and reduce electromigration by coupling a middle-end-of-the-line (MEOL) layer to a power rail has been recognized to be motivation to combine.   MPEP § 2144.07.
Regarding Claim 3: Kim as modified teaches an integrated circuit as set forth in claim 1 as above. The combination of Kim and Chen is silent upon explicitly disclosing wherein the n-type pick-up region is between the first power rail and the p-type active zone and separates the first power rail from the p-type active zone. 
However, modifying the arrangements of power rail and active zones of Kim according to the teachings of Chen necessarily results the n-type pick-up region of Kim to be between the first power rail and the p-type active zone and separates the first power rail from the p-type active zone. 
Regarding Claim 4: Kim as modified teaches an integrated circuit as set forth in claim 1 as above. The combination of Kim and Chen is silent upon explicitly disclosing wherein the p-type pick-up region is between the second power rail and the n-type active zone and separates the second power rail from the n-type active zone.  
However, modifying the arrangements of power rail and active zones of Kim according to the teachings of Chen necessarily results the p-type pick-up region to be between the second power rail and the n-type active zone and separates the second power rail from the n-type active zone.
Regarding Claim 5: Kim as modified teaches an integrated circuit as set forth in claim 1 as above. The combination of Kim and Chen further teaches wherein the n-type pick-up region (32) is separated from the p-type pick-up region (52) by the two parallel active zones (34/36/54/56) (see Kim, Fig.2 as shown above).  
Regarding Claim 6: Kim as modified teaches an integrated circuit as set forth in claim 1 as above. The combination of Kim and  Chen further teaches wherein the two parallel active zones (34/36/54/56) are separated in by the n-type pick-up region (32) and the p-type pick-up region (52) (see Kim, Fig.2 as shown above).  
Regarding Claim 7: Kim as modified teaches an integrated circuit as set forth in claim 1 as above. The combination of Kim and Chen further teaches wherein an n-type carrier density in the n- type pick-up region (32) is higher than the n-type carrier density in the n-type well (30), and a p-type 3Docket No. T5057-1431UPATENT P20181178US00 carrier density in the p-type pick-up region (52) is higher than the p-type carrier density in the p-type well (50) (see Kim, Figs.2-3 as shown above).
Regarding Claims 8 and 9: Kim as modified teaches an integrated circuit as set forth in claim 1 as above. The combination of Kim and Chen further teaches wherein the n-type pick-up region (32) has a width extending in the first direction and has a height extending in the second direction, and wherein the height is less than 25% of the width (see Kim, Figs.2-3 as shown above) (as claimed in claim 8);
wherein the p-type pick-up region (52) has a width extending in the first direction and has a height extending in the second direction, and wherein the height is less than 25% of the width (see Kim, Figs.2-3 as shown above) (as claimed in claim 9).
The combination of Kim and Chen teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the dimensions of n-type pick-up region and p-type pick-up region through routine experimentation and optimization to prevent damage caused by excessive voltage upon latch-up of the built-in thyristors because the dimensions of n-type pick-up region and p-type pick-up region is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 12: Kim as modified teaches an integrated circuit as set forth in claim 1 as above. The combination of Kim and Chen further teaches  wherein an analog cell including a circuit having transistors in the p-type active zone (34/36) and the n- type active zone (54/56) (see Kim, Figs.2-3 as shown above).
Regarding Claims 13 and 14: Kim discloses an integrated circuit (see Kim, Figs.2-3 as shown above and col.1, lines 4-9) comprising: 
two parallel active zones (34/36/54/56) extending in a second direction (Y) that includes a first-type active zone (34/36/54/56) in a second-type well (30/50) and a second-type active zone (34/36/54/56) in a first-type well (30/50), wherein each of the first-type active zone (34/36/54/56) and the second-type active zone (34/36/54/56) includes a channel region between a source or a drain (S/D) aligned along the first direction (X), and wherein the first-type active zone (34/36/54/56) having channel regions is separated from the second-type active zone (34/36/54/56) having channel regions along a second direction (Y) that is perpendicular to the first direction (X) (see Kim, Figs.2-3 as shown above); 4Docket No. T5057-1431UPATENT P20181178US00 
a first power rail (VDD/VSS) configured to have a first voltage, and wherein the first-type active zone (34/36/54/56) is between the first power rail (VDD/VSS) and the second-type active zone (34/36/54/56) and separates the first power rail (VDD/VSS) from the second-type active zone (34/36/54/56) (see Kim, Figs.2-3 as shown above); 
a second power rail (VDD/VSS) configured to have a second voltage, and wherein the second-type active zone (34/36/54/56) is between the second power rail (VDD/VSS) from the first- type active zone (34/36/54/56) and separates the second power rail (VDD/VSS) from the first-type active zone (34/36/54/56) (see Kim, Figs.2-3 as shown above); 
two parallel cell boundaries extending in the second (Y) direction (see Kim, Figs.2-3 as shown above); 
a first-type pick-up region (32/52), in the first-type well (30/50) and between the two parallel cell boundaries, conductively connected with the first power rail (VDD/VSS) (see Kim, Figs.2-3 as shown above); 
a first conductive segment (note: a middle portion of wiring between VDD/VSS terminal and pick-up region 32/52 considers as a first conductive segment) extending in the second direction (Y) and in conductive contact (note: wire is a conductive material) with the first-type pick-up region (32/52) (see Kim, Figs.2-3 as shown above); 
wherein the first-type pick-up region (32/52) is separated from the two parallel active zones along a direction that is different from the first direction (X) (see Kim, Figs.2-3 as shown above) (as claimed in claim 13);
a second-type pick-up region (32/52), in the second-type well (30/50) and between the two parallel cell boundaries, conductively connected to the second power rail (VDD/VSS) (see Kim, Figs.2-3 as shown above); 
a second conductive segment (note: a middle portion of wiring between VDD/VSS terminal and pick-up region 32/52 considers as a second conductive segment) extending in the second direction (Y) and in conductive contact (note: wire is a conductive material) with the second-type pick-up region (32/52) (see Kim, Figs.2-3 as shown above) (as claimed in claim 14).
Kim is silent upon explicitly disclosing wherein two parallel active zones extending in a second direction,
a first power rail extending in the first direction,
a second power rail extending in the first direction,
a first via connection connected between the first power rail and the first conductive segment (as claimed in claim 13); and
a second via connection connected between the second power rail and the second conductive segment (as claimed in claim 14).  
Before effective filing date of the claimed invention the disclosed structure were known in order to improve performance and reduce electromigration by coupling a middle-end-of-the-line (MEOL) layer to a power rail.
For support see Chen, which teaches wherein two parallel active zones (104) extending in a first direction (see Chen, Figs.4B-4C, 7A, and 8 as shown above and ¶ [0079]),
a first power rail (116) extending in the first direction (see Chen, Figs. 4B-4C, 7A, and 8 as shown above and ¶ [0079]),
a second power rail (116) extending in the first direction (see Chen, Figs. 4B-4C, 7A, and 8 as shown above and ¶ [0079]),
a first via connection (112) connected between the first power rail (116) and the first conductive segment (114) (see Chen, Figs. 4B-4C, 7A, and 8 as shown above and ¶ [0079]) (as claimed in claim 13); and 
a second via connection (112) connected between the second power rail (116) and the second conductive segment (114) (see Chen, Figs. 4B-4C, 7A, and 8 as shown above and ¶ [0079]) (as claimed in claim 14).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kim and Chen to enable two parallel active zones to extending in a first direction,
the first power rail (116) to extend in the first direction,
the first via connection (112) to be connected between the first power rail (116) and the first conductive segment (114); 
the second power rail (116) to extend in the first direction, and
the second via connection (112) to be connected between the second power rail (116) and the second conductive segment (114) as taught by Chen in order to improve performance and reduce electromigration by coupling a middle-end-of-the-line (MEOL) layer to a power rail step of Kim to be performed according to the teachings of Chen because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed arrangements/layout of the active zones and power rails step of Kim and art recognized suitability for improving performance and reduce electromigration by coupling a middle-end-of-the-line (MEOL) layer to a power rail has been recognized to be motivation to combine.   MPEP § 2144.07.
Regarding Claim 15: Kim as modified teaches an integrated circuit as set forth in claim 13 as above. The combination of Kim and Chen further teaches wherein the first-type well (30) is n-type and the second-type well (50) is p-type, and wherein the first voltage is a first supply voltage (VDD) and the second voltage (VSS) is a second supply voltage is lower than the first supply voltage (see Kim, Figs.2-3 as shown above).
Regarding Claim 16: Kim as modified teaches an integrated circuit as set forth in claim 13 as above. The combination of Kim and Chen further teaches wherein the first-type well (50) is p-type and the second-type (30) well is n-type, and wherein the second voltage (VDD) is a first supply voltage and the first voltage (VSS) is a second supply voltage is lower than the first supply voltage (see Kim, Figs.2-3 as shown above).  
Regarding Claim 17: Kim as modified teaches an integrated circuit as set forth in claim 13 as above. The combination of Kim and Chen further teaches wherein an analog cell including a circuit having transistors in the first-type active zone (34/36/54/56) and the second-type active zone (34/36/54/56) (see Kim, Figs.2-3 as shown above).  
Regarding Claim 21: Kim discloses an integrated circuit (see Kim, Figs.2-3 as shown above and col.1, lines 4-9) comprising: 
two parallel active zones (34/36/54/56) extending in a second direction (Y) that includes a p-type active zone (34/36) located in an n-type well (30) and an n-type active zone (54/56) located in a p-type well (50), wherein each of the p-type active zone (34/36) and the n-type active zone (54/56) includes a channel region between a source or a drain (S/D) aligned along the first direction (X), and wherein the p-type active zone (34/36) having channel regions is separated from the n-type active zone (54/56) having channel regions along a second direction (Y) that is different from the first direction (X) (see Kim, Figs.2-3 as shown above);
an n-type pick-up region (32), in the n-type well (30), forming a first guard-ring surrounding the p- type active zone (34/36) (see Kim, Figs.2-3 as shown above); 
a p-type pick-up region (52), in the p-type well (50), forming a second guard-ring surrounding the n-type active zone (54/56) (see Kim, Figs.2-3 as shown above); 6Docket No. T5057-1431UPATENT P20181178US00 
wherein the n-type pick-up region (32) and the p-type pick-up region (52) are separated from each other along the second direction (Y) (see Kim, Figs.2-3 as shown above); 
a first power rail (VDD) conductively connected with the n- type pick-up region (32), and wherein the p-type active zone (34/36) is between the first power rail (VDD) and the n- type active zone (54/56) and separates the first power rail (VDD) from the n-type active zone (54/56) (see Kim, Figs.2-3 as shown above); 
a first conductive segment (note: a middle portion of wiring between VDD terminal and n-type pick-up region 32 considers as a first conductive segment) extending in the second direction and in conductive contact (note: wire is a conductive material) with the n-type pick-up region (32) (see Kim, Figs.2-3 as shown above); 
a second power rail (VSS) conductively connected with the p-type pick-up region (52), and wherein the n-type active zone (54/56) is between the second power rail (VSS) from the p-type active zone (34/36) and separates the second power rail (VSS) from the p-type active zone (34/36) (see Kim, Figs.2-3 as shown above); 
a second conductive segment (note: a middle portion of wiring between Vss terminal and p-type pick-up region 52 considers as a second conductive segment) extending in the second direction (Y) and in conductive contact (note: wire is a conductive material) with the p-type pick-up region (52) (see Kim, Figs.2-3 as shown above).
Kim is silent upon explicitly disclosing wherein two parallel active zones extending in a second direction,
a first power rail extending in the first direction,
a first via connection connected between the first power rail and the first conductive segment; 
a second power rail extending in the first direction,
a second via connection connected between the second power rail and the second conductive segment.  
Before effective filing date of the claimed invention the disclosed structure were known in order to improve performance and reduce electromigration by coupling a middle-end-of-the-line (MEOL) layer to a power rail.
For support see Chen, which teaches wherein two parallel active zones (104) extending in a first direction (see Chen, Figs.4B-4C, 7A, and 8 as shown above and ¶ [0079]),
a first power rail (116) extending in the first direction (see Chen, Figs. 4B-4C, 7A, and 8 as shown above and ¶ [0079]),
a first via connection (112) connected between the first power rail (116) and the first conductive segment (114) (see Chen, Figs. 4B-4C, 7A, and 8 as shown above and ¶ [0079]); 
a second power rail (116) extending in the first direction (see Chen, Figs. 4B-4C, 7A, and 8 as shown above and ¶ [0079]),
a second via connection (112) connected between the second power rail (116) and the second conductive segment (114) (see Chen, Figs. 4B-4C, 7A, and 8 as shown above and ¶ [0079]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kim and Chen to enable two parallel active zones to extending in a first direction,
the first power rail (116) to extende in the first direction,
the first via connection (112) to be connected between the first power rail (116) and the first conductive segment (114); 
the second power rail (116) to extend in the first direction, and
the second via connection (112) to be connected between the second power rail (116) and the second conductive segment (114) as taught by Chen in order to improve performance and reduce electromigration by coupling a middle-end-of-the-line (MEOL) layer to a power rail step of Kim to be performed according to the teachings of Chen because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed arrangements/layout of the active zones and power rails step of Kim and art recognized suitability for improving performance and reduce electromigration by coupling a middle-end-of-the-line (MEOL) layer to a power rail has been recognized to be motivation to combine.   MPEP § 2144.07.
Regarding Claim 23: Kim as modified teaches an integrated circuit as set forth in claim 21 as above. The combination of Kim and Chen further teaches wherein the n-type pick-up region (32) is configured to have a first supply voltage (VDD), and the p-type pick-up region (52) is configured to have a second supply voltage (VSS) which is lower than the first supply voltage (see Kim, Figs.2-3 as shown above).
Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pat. No. 5,895,940, hereinafter refer to Kim) and Chen et al. (U.S. 2017/0317027 A1, hereinafter refer to Chen) as applied to claims 1 and 21 as above, and further in view of Ouyang et al. (U.S. 2014/0291765 A1, hereinafter refer to Ouyang). 
Regarding Claims 10 and 24: Kim as modified teaches an integrated circuit as applied to claim 1 and 21 above. The combination of Kim and Chen is silent upon explicitly disclosing wherein the p-type well is a part of a p-type substrate and the n-type well is formed in the p-type substrate (as claimed in claim 10);
wherein the p-type well is a part of a p-type substrate and the n-type well is formed in the p-type substrate (as claimed in claim 24).
Before effective filing date of the claimed invention the disclosed p-type doped substrate were known in order to improve efficiency of electrostatic discharge.
For support see Ouyang, which teaches wherein the p-type well (302) is a part of a p-type substrate (300) and the n-type well (301) is formed in the p-type substrate (300) (see Ouyang, Figs.3-4, ¶ [0029], and ¶ [0038]- ¶ [0039]) (as claimed in claim 10);
wherein the p-type well (302) is a part of a p-type substrate (300) and the n-type well (301) is formed in the p-type substrate (300) (see Ouyang, Figs.3-4, ¶ [0029], and ¶ [0038] - ¶ [0039]) (as claimed in claim 24).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kim, Chen, and Ouyang to enable the p-type well (302) as a part of a p-type substrate (300) and the n-type well (301) to be formed in the p-type substrate (300) as taught by Ouyang in order to improve efficiency of electrostatic discharge (see Ouyang, Figs.3-4, ¶ [0029], and ¶ [0038]- ¶ [0039]).
Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pat. No. 5,895,940, hereinafter refer to Kim) and Chen et al. (U.S. 2017/0317027 A1, hereinafter refer to Chen) as applied to claims 1 and 21 as above, and further in view of Salcedo et al. (U.S. 2006/0151836 A1, hereinafter refer to Salcedo). 
Regarding Claims 11 and 25: Kim as modified teaches an integrated circuit as applied to claim 1 and 21 above. The combination of Kim and Chen is silent upon explicitly disclosing wherein the n-type well is a part of a n-type substrate and the p-type well is formed in the n-type substrate (as claimed in claim 11);
wherein the n-type well is a part of an n-type substrate and the p-type well is formed in the n-type substrate (as claimed in claim 25).
Before effective filing date of the claimed invention the disclosed n-type well were known to be a part of a n-type substrate and the p-type well to be formed in the n-type substrate in order to obtain a protection device without gate reliability problems, a CMOS technology to be able to pass a high level of ESD current without latchup or damage, and operate and protect against ESD during extreme temperature conditions, variable pulse rise times and pulse widths, and that is reliable during very extreme operating conditions. 
For support see Salcedo, which teaches wherein the n-type well (16) is a part of a n-type substrate (12/14) and the p-type well (18) is formed in the n-type substrate (12/14) (see Salcedo, Figs.5A-5B and ¶ [0013]) (as claimed in claim 11);
wherein the n-type well (16) is a part of an n-type substrate (12/14) and the p-type (18) well is formed in the n-type substrate (12/14) (see Salcedo, Figs.5A-5B and ¶ [0013]) (as claimed in claim 25).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kim, Chen, and Salcedo to enable the n-type well (16) to be a part of a n-type substrate (12/14) and the p-type well (18) to be formed in the n-type substrate (12/14) as taught by Salcedo in order to obtain a protection device without gate reliability problems, a CMOS technology to be able to pass a high level of ESD current without latchup or damage, and operate and protect against ESD during extreme temperature conditions, variable pulse rise times and pulse widths, and that is reliable during very extreme operating conditions (see Salcedo, Figs.5A-5B and ¶ [0013]). 
Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896